
	
		I
		111th CONGRESS
		1st Session
		H. R. 2453
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2009
			Mr. Duncan (for
			 himself and Mr. Wamp) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To provide for a national biological data center, and for
		  other purposes.
	
	
		1.National biological data
			 center
			(a)In
			 GeneralThe Secretary, acting through the United States
			 Geological Survey, shall establish a national biological data center (in this
			 Act referred to as the center). The center may be established
			 within an existing program (such as the National Biological Information
			 Infrastructure program).
			(b)ContractThe
			 Secretary seek to enter into a contract with a small business for the purpose
			 of managing the center.
			(c)Contract
			 Term
				(1)Initial
			 contractThe contract under subsection (a) shall have an initial
			 term of 10 years.
				(2)Subsequent
			 contractsThe terms of subsequent contracts shall be determined
			 by the Secretary.
				(d)Entity
			 Selection
				(1)Competitive
			 proceduresThe Secretary shall use competitive procedures (as
			 defined in section 4(5) of the Office of Federal Procurement Policy Act (41
			 U.S.C. 403(5))) to enter into the contract under subsection (b).
				(2)Qualification
			 requirementsTo qualify to participate in the competitive
			 procedures under paragraph (1), a small business shall have—
					(A)no more than 500
			 employees on the date that the initial contract is awarded to such business
			 under subsection (a);
					(B)demonstrated
			 expertise in—
						(i)managing
			 scientific and technical information;
						(ii)implementing
			 scientific information projects;
						(iii)presenting
			 scientific data in an objective manner; and
						(iv)managing
			 interagency collaborations related to scientific and technical
			 information;
						(C)demonstrated
			 involvement with biodiversity information programs and the National Biological
			 Information Infrastructure of the United States Geological Survey (through
			 partnership or other form of collaboration); and
					(D)a demonstrated
			 ability and willingness to partner with a research university and a national
			 laboratory with expertise in biodiversity and computational sciences.
					(e)LeadershipThe
			 head of the center shall be appointed by the Secretary, acting through the
			 Director of the United States Geological Survey, in consultation with the
			 program director of the National Biological Information Infrastructure.
			(f)Duties of the
			 National Biological Data CenterThe duties of the center shall
			 be determined by the Secretary and shall include, at a minimum, the following
			 activities:
				(1)Collect nonhuman
			 biological data from Federal, public, private, and nonprofit entities,
			 including—
					(A)the National
			 Biological Information Infrastructure; and
					(B)institutions and
			 organizations that partner with the National Biological Information
			 Infrastructure.
					(2)Develop
			 partnerships with public and private entities that are nationally recognized
			 for computational capabilities and computer capacity to allow the center to
			 efficiently develop a digital network for the storage and retrieval of data
			 collected under paragraph (1).
				(3)Develop
			 partnerships with academic and scientific institutions in the United States to
			 increase the quantity of data—
					(A)collected under
			 paragraph (1); and
					(B)made available for
			 public use under paragraph (4).
					(4)Subject to Federal
			 statutes and regulations relating to the disclosure of information collected
			 under paragraph (1), including statutes and regulations related to intellectual
			 property and section 552 of title 5, United States Code, make available for use
			 by Federal, State, and local governments and members of the public any
			 federally funded data collected under paragraph (1).
				(5)Make the data
			 described in paragraph (4) available to such governments and members of the
			 public—
					(A)through a single
			 electronic search function; or
					(B)in any case in
			 which such data is not electronically maintained, at a single location.
					(6)Organize and
			 manage data collected under paragraph (1) in a manner that—
					(A)enables efficient
			 and effective use of the data by the public;
					(B)presents the data
			 in an objective manner; and
					(C)is consistent with
			 efforts made by the National Biological Information Infrastructure to organize
			 and manage nonhuman biological data for public use.
					(7)Prepare value
			 added compilations and analytical assessments (including models and
			 simulations) of multiple data sets that combine and analyze data from multiple
			 data sources to improve the ease of use of such data sets by Federal, State,
			 and local governments and by members of the public.
				(8)Conduct public
			 awareness activities that promote the use of the data made available under
			 paragraph (4) for purposes of encouraging—
					(A)economic
			 development;
					(B)the development of
			 public policy (including policy relating to land use, economic development,
			 conservation, and preservation);
					(C)scientific
			 research; and
					(D)science,
			 technology, engineering, and mathematics education.
					(9)Hold an annual
			 conference on nonhuman biological data collection for the purpose of
			 encouraging experts from Federal, State, and local governments and public and
			 private entities to provide advice to the head of the center on improving the
			 center’s performance.
				(10)Collect fees from
			 State and local governments and members of the public for the use of—
					(A)compilations and
			 analytical assessments prepared under paragraph (7); and
					(B)other products and
			 services offered by the center including but not limited to technical training
			 and consultation relating to the use or application of data products, except
			 that the center may not collect a fee solely for accessing data collected by
			 the center from another source.
					(g)Duties of Other
			 Entities
				(1)In
			 generalSubject to Federal statutes and regulations relating to
			 the disclosure of information, including statutes and regulations related to
			 intellectual property and section 552 of title 5, United States Code, any
			 entity that collects or stores federally funded data on or after the end of the
			 one-year period beginning on the date of enactment of this Act shall submit or
			 make available such data to the center, in a form and manner described in
			 standards published by the center, unless such data has been submitted to the
			 National Biological Information Infrastructure.
				(2)National
			 biological information infrastructure
					(A)In
			 generalThe center shall serve as the data repository for the
			 National Biological Information Infrastructure. and all data shall be made
			 available in a form and manner described in standards published by the
			 center.
					(B)Data to be made
			 availableSubject to Federal
			 statutes and regulations relating to the disclosure of information, including
			 statutes and regulations related to intellectual property and section 552 of
			 title 5, United States Code, the National Biological Information Infrastructure
			 shall make all data that it stores and maintains available to the center in a
			 form and manner described in standards published by the center.
					(h)Availability of
			 FeesSubject to appropriation, fees collected under subsection
			 (d)(10) shall remain available for use by the center for activities under
			 subsection (d).
			(i)Reports
				(1)Annual report to
			 secretaryNot later than January 1 of each year following the
			 date of enactment of this Act, the head of the center shall submit to the
			 Secretary an annual report containing—
					(A)information on the
			 activities of the center during the preceding fiscal year and the plans of the
			 center for activities in the current fiscal year; and
					(B)such additional
			 information as the Secretary may require.
					(2)Annual report to
			 congressNot later than April 1 of each year following the date
			 of enactment of this Act, the Secretary shall submit to Congress an annual
			 report on—
					(A)information on the
			 activities of the center during the preceding fiscal year and the plans of the
			 center for activities in the current fiscal year; and
					(B)the administration
			 of the contract entered into under subsection (a).
					(j)DefinitionsFor purposes of this Act, the following
			 definitions apply:
				(1)Federally Funded
			 DataThe term
			 federally-funded data means nonhuman biological data that is
			 collected, maintained, or stored, in whole or in part, through the use of
			 Federal funds.
				(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(k)Authorization of
			 AppropriationsThere is authorized to be appropriated to carry
			 out this section $8,000,000 per fiscal year. Amounts appropriated under this
			 subsection shall remain available until expended.
			
